Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed February 4th, 2022. By the amendment claims 14-30 are pending with claim 19 being amended. The applicant’s amendment has over come the objection to claim 19. The applicant’s arguments with respect to the 35 U.S.C 112 rejections of claims 14, 19, 21-23 and 30 is found persuasive. Those rejections are withdrawn. The applicant’s amendments to the Drawings and Specification are accepted. 

Allowable Subject Matter
Claims 14-30 are allowable.

Independent claim 14 is allowable for reciting the second shaft being pivotable about a pivot axis between a lower pivot position and an upper pivot position where the pivot axis is spaced apart from, and extends parallel to, the first axis. 
The closest prior art of Cristoforetti (US 8752691) discloses a first shaft (end 7, shaft not labeled separately) mounted to a base body (support structure 2) with a first axis (tilting axis 8) and a second shaft (mobile end 11, shaft not labeled separately). However, the first shaft is the one that pivots around a pivot axis (rotation axis 13) spaced apart from the first axis (Fig. 4). There is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the second axis (the one not mounted to the base) be pivotable in the manner recited in the instant invention.

Claims 15-30 are allowable by virtue of their dependency on claim 14

Response to Arguments
	The applicant’s arguments regarding the location of the second shaft’s pivot axis is found persuasive and a Notice of Allowance is issued herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.B./Examiner, Art Unit 3653                               

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653